PER CURIAM.
It is true that the new trial in this case was granted the law; but we cannot certify that upon the facts we would affirm the conviction, for the reason that we think the evidence establishes, or that the jury might have found as facts, that the board of excise granted the defendant a license, that the commissioners of excise, composing the board, were one a de jure and the other a de facto officer, and that the defendant applied to such board for a license in good faith, believing the persons composing it to be de jure officers. See 23 N. Y. Supp. 950.